09-1609-pr
  Brown v. Raimondo

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document filed
with this court, a party must cite either the Federal Appendix or an electronic database (with the
notation “summary order”). A party citing a summary order must serve a copy of it on any party
not represented by counsel.
        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 21st day of April, two thousand ten.

PRESENT:
                     ROGER J. MINER ,
                     JOSÉ A. CABRANES,
                     RICHARD C. WESLEY ,
                                Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
ANTONIO BROWN ,

                     Plaintiff-Appellant,

                     -v.-                                                     No. 09-1609-pr

SERGEANT RAIMONDO , D. WELLS, C.O., R. WALDMAN , C.O., R. ZIMMERMAN , C.O.,

                     Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

COUNSEL FOR APPELLANT:                                         Antonio Brown, pro se, Alden, NY.

COUNSEL FOR APPELLEES:                                         Robert M. Goldfarb, Assistant Solicitor General
                                                               (Andrew M. Cuomo, Attorney General of the State of
                                                               New York; Barbara D. Underwood, Solicitor General;
                                                               Nancy A. Spiegel, Senior Assistant Solicitor General, of
                                                               counsel) Albany, NY.

          Appeal from a judgment of the United States District Court for the Northern District of New

                                                                       1
York (Glenn T. Suddaby, Judge).


     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff Antonio Brown appeals from the March 25, 2009 judgment of the District Court
denying plaintiff’s motion for summary judgment and granting defendants’ motion for summary
judgment. On appeal, plaintiff argues that the District Court erred in concluding that there was no
question of material fact as to whether defendants violated plaintiff’s rights under the Eighth
Amendment and that defendants were entitled to judgment as a matter of law. We assume the parties’
familiarity with the facts and procedural history of this case.

        We have reviewed each of plaintiff’s claims and find them to be without merit. Substantially for
the reasons stated by Magistrate Judge Randolph S. Treece in his careful and thoughtful report and
recommendation of February 25, 2009, see Brown v. Raimondo, 06-CV-0773 (N.D.N.Y. February 25,
2009), which the District Court adopted, see Brown v. Raimondo, 06-CV-0773 (N.D.N.Y. March 25, 2009),
the March 25, 2009 judgment of the District Court is AFFIRMED.

                                              FOR THE COURT,
                                              Catherine O’Hagan Wolfe, Clerk




                                                   2